 

Case 2:14-md-02592-EEF-MBN Document 17758 Filed 07/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

IN RE: XARELTO (RIVAROXABAN) |)
PRODUCTS LIABILITY LITIGATION ) MDE No. 2592
)
)
) SECTION: L
THIS DOCUMENT RELATES TO: ) JUDGE FALLON
)
John Burke v. Janssen Research J MAG. JUDGE NORTH
& Development, LLC et al. )
No. 2:20-cv-00750 )

ORDER & REASONS

On July 6, 2020, Plaintiff filed a Partial Notice of Dismissal Without Prejudice Pursuant to
Rule 41(A), R. Doc. 17752. This Notice is not in compliance with Rule 41(a)(i) of the Federal
Rules of Civil Procedure. However, the Court will now construe it as a motion to dismiss, which
it denies for the following reasons.

Federal Rule of Civil Procedure 41(A) allows voluntary dismissal without a court order if
one of two conditions are met: “(i) a notice of dismissal before the opposing party serves either an
answer or a motion for summary judgment; or (ii) a stipulation of dismissal signed by all parties
who have appeared.” Fed. R. Civ. P. 41(A)(@)-(ii). Here, neither condition is satisfied.

First, Bayer HealthCare Pharmaceuticals Inc. filed an Answer to Plaintiffs Complaint on
February 28, 2020. See Dkt. No. 0750, R. Doc. 9, Janssen Pharmaceuticals, Inc., Janssen Research
& Development LLC, Janssen Ortho LLC, and Johnson & Johnson filed an Answer to Plaintiff s
Complaint on March 2, 2020. See Dkt. No, 0750, R. Doc. 11. Therefore, this Notice was filed after

Defendants answered the Complaint. Second, the parties at issue did not sign a stipulation of

 
 

Case 2:14-md-02592-EEF-MBN Document 17758 Filed 07/08/20 Page 2 of 2

dismissal, as confirmed in the Defendants’ Objection to Plaintiff's Notice of Dismissal of the

Claims Against Them Without Prejudice, R. Doe. 17755. Accordingly,

IT 1S HEREBY ORDERED that Plaintiffs Partial Notice of Dismissal is DENIED.

New Orleans, Louisiana, this 8th day of July, 2020.

Sle eo

HONORABLE ELDON E. FALLON
UNITED STATES DISTRICT JUDGE

 
